11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Marquiz Devon Boozer
Appellant
Vs.                   No. 11-02-00048-CR B Appeal from Harris County
State of Texas
Appellee
 
Appellant has filed in this court a motion to
withdraw his appeal.  The motion is
signed by both appellant and his counsel. 
The motion is granted. 
TEX.R.APP.P. 42.2.
The appeal is dismissed.
PER CURIAM
January 16, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).